The- action below was brought by plaintiffs, Sam Lee and others, to recover damages for failure to carry out a contract to lease certain premises at 514 Vine street, together with an entrance, same to be used for a chop suey restaurant, the term of the lease to be four years. Plaintiffs took possession after making the contract and occupied said premises for a few months. Defendant, Joseph S. Thoma, made changes in the entrance and stairway to which plaintiffs objected. Plaintiffs finally moved out of the premises and filed suit in the court of common pleas on June 15, 1911, in case No. 148116, to compel the specific performance by the defendant of his contract for the execution of a lease for four years under the conditions prescribed in the contract. On December 4, 1911, this suit was dismissed without prejudice at plaintiffs’ costs.
In the meantime on August 22, 1911, plaintiffs filed a suit in an action for damages suffered 'during the period of plaintiffs’ occupancy against de*385fendant for failure to carry out the same contract, which is the suit now under review.
Messrs. Thorndyke & Capelle, for plaintiffs in error.
Mr. W. A. Hicks; Mr. Jas. R. Jordan and Messrs. Worthington & Strong, for defendant in error.
In this case below an answer was filed practically admitting the making of the contract and its performance by the defendant, and as a fourth defense set up the suit brought in action No. 148116 of the court of common pleas for specific performance of this contract, and claiming “that in filing said suit plaintiffs thereby elected to pur.sue their remedy of specific performance for the alleged failure of this defendant to comply with the provisions of said contract, and by such election are barred from prosecuting this action for damages.”
To this defense plaintiffs demurred, which demurrer was. overruled by the court, and plaintiffs rely upon the error of the court below in overruling such demurrer.
In the opinion of this court the demurrer to the fourth defense was properly overruled. Plaintiffs elected in filing their first suit to compel specific performance, and having made their election, they must rely upon that and can not now abandon that suit or bring an action for damages for breach of the same contract. Zutterling et al. v. Drake, 10 C. C., N. S., 167; 7 Ency. of Pl. & Prac., 364.
Judgment below is therefore affirmed.

Judgment affirmed.